Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 1, 2009 Item 3 News Release The news release dated December 1, 2009 was disseminated through Marketwire’s Canada and US Investment and UK Financial, Mining and Media Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported a significant increase in gold resources at the Snowfield and Brucejack gold-silver-copper projects in northern British Columbia.For the combined Snowfield Zone and the Brucejack Area, Measured and Indicated gold resources increased to 23.80 million ounces and Inferred gold resources increased to 14.91 million ounces using a cut-off grade of 0.35 grams of gold-equivalent per tonne.The property is located 65 kilometers north of the town of Stewart. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 1, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 1st day of December, 2009 December 1, 2009 News Release 09-36 SNOWFIELD AND BRUCEJACK GOLD RESOURCES: M&I – 23.80 MILLION OUNCES, INFERRED - 14.91 MILLION OUNCES Vancouver, B.C. – Silver Standard Resources Inc. is pleased to report a significant increase in gold resources at the Snowfield and Brucejack gold-silver-copper projects in northern British Columbia.For the combined Snowfield Zone and the Brucejack Area, Measured and Indicated gold resources increased to 23.80 million ounces and Inferred gold resources increased to 14.91 million ounces using a cut-off grade of 0.35 grams of gold-equivalent per tonne.The property is located 65 kilometers north of the town of Stewart. At the Snowfield Zone, Measured and Indicated gold resources are 19.77 million ounces and Inferred resources are 10.05 million ounces.This zone also hosts significant copper and molybdenum with Measured and Indicated resources of 2.3billion pounds of copper and 174.8 million pounds of molybdenum, and Inferred resources of 1.5 billion pounds of copper and 169.5 million pounds of molybdenum. The Brucejack Area to date comprises six modeled deposits including four deposits previously reported in the Sulphurets resource.Measured and
